     Case 8:18-cv-00865-PX Document 63 Filed 03/05/19 Page 1 of 9



                              UNITED STATES DISTICT COURT
                             FOR THE DISTRICT OF MARYLAND


TINA M. WINKLER, et al.,                      *
                                              *
        Plaintiffs,                           *      Case No. 18-cv-00865-PX
                                              *
v.                                            *      Judge Paula Xinis
                                              *
MEDTRONIC, INC., and                          *
HEARTWARE, INC.                               *
                                              *
        Defendants                            *


                         SECOND AMENDED COMPLAINT

        TINA M. WINKLER, Individually, and as Mother and Next Friend of JW, a

minor, MADELINE WINKLER, KELLY WINKLER and STEPHANIE LACONIA,

Plaintiffs, sue MEDTRONIC, INC., AND HEARTWARE, INC., Defendants, and for

cause of action state:

        1. Plaintiffs are the surviving children and spouse of John C. Winkler, deceased.

John C. Winkler died on January 6, 2015, as a result of a defective Ventricular Assist

System manufactured by the Defendant Heartware, Inc., which has since been acquired by

the Defendant Medtronic Inc.

        2. This court has jurisdiction over Defendants pursuant to the Maryland “long

arm” statute, Courts & Judicial Proceedings Article, §6-103, in that the Defendants

regularly do or solicit business in the State of Maryland, and derive substantial revenue

from goods used or consumed in the State of Maryland. The Defendant Medtronic, Inc.,

acquired the Defendant Heartware, Inc., and, as its successor, is liable for injuries and

damages caused by its defective products.
   Case 8:18-cv-00865-PX Document 63 Filed 03/05/19 Page 2 of 9



        3.   Plaintiff Tina Winkler maintains this action individually and as the Mother

and Next Friend of JW, a minor, and the son of John C. Winkler. Plaintiffs Madeline

Winkler, Kelly Winkler and Stephanie Laconia maintain this action as the surviving adult

children of John C. Winkler.

        4. Defendants are the manufacturers of a ventricular assist system known as the

“HeartWare Ventricular Assist System,” (“HVA System”). This system consists of a

LVAD pump, a controller, external power (battery, AC adapter and DC adapter), and a

battery charger.    The LVAD pump is implanted into the patient and connects to the

controller through a driveline. The power sources connect to the controller. The

controller is intended to monitor the power sources and to warn the user when power is

low or is lost.    The loss of power is potentially fatal, as the pump will cease working

immediately.

        The HeartWare LVAD pump was implanted into Plaintiff’s decedent on August

26, 2014 at Duke University Hospital, in North Carolina.      The purpose of the HVA

System was to serve as a “bridge” to cardiac transplantation in patients at high risk of

death from refractory end-stage left ventricular heart failure. The device was intended to

provide life sustaining ventricular function to Plaintiffs’ decedent’s heart while he

awaited a heart transplant. On January 4, 2015, John Winkler had two batteries

connected to the controller, the primary and the back up battery. The manner in which

the HVA system is intended to work is, when one battery was depleted (25% of capacity),

the controller would automatically switch to the back up battery for power.      However,

in this instance, the back-up battery was defectively manufactured due to faulty cells, and

                                              2
   Case 8:18-cv-00865-PX Document 63 Filed 03/05/19 Page 3 of 9



was fully depleted. When the controller switched to the back up battery, there was no

power to operate the pump.    When the system lost all power, the pump stopped working

depriving John C. Winkler of heart function.     When the pump stopped working, John C.

Winkler suffered a cardiac arrest from which he died on January 6, 2015.

       5. On November 20, 2012, HeartWare, Inc., received premarket approval for the

“HeartWare Ventricular Assistive System” as a Class III device from the United States

Food and Drug Administration. The batteries for the HVA System are expected to

function through a minimum of 500 charge and discharge cycles to provide patient

support for at least one year. Defectively manufactured batteries which fail to hold a

charge due to faulty cells violate the standards required by the FDA for premarket

approval of the HVA System.

       6. The HVA System is comprised of various components, which include battery

packs, chargers, controllers, AC adapters, HVAD monitors.        The HVA System was

designed and assembled by Defendants.      The various components of the Defendants’

HVA System were manufactured by various third party manufacturers, who are not

Defendants in this action. Upon information and belief, the components of the HVA

System in use at the time of John Winkler’s injury were assembled into the final HVA

System by Defendants at their manufacturing facility located in Minnesota. This would

include defectively manufactured batteries and/or controllers.   Accordingly, the

“wrongful act” that resulted in the death of John C. Winkler, occurred in the State of

Minnesota.



                                             3
   Case 8:18-cv-00865-PX Document 63 Filed 03/05/19 Page 4 of 9




                                          COUNT ONE
                                     (Negligent Manufacture)


          Plaintiffs incorporate the facts and allegations of Paragraphs 1-6 hereof, and for

further cause of action state:

          7. In their manufacturer of the HVA System, Defendants had a duty to

manufacture their product so as to fit the purpose for which it was intended, to reproduce

the pumping action of the left ventricle in a safe and reliable manner in order for the heart

to function, with the knowledge that failure of the device would result in the death of its

user.

          8.     Defendants were negligent in the manufacture of the HVA System that was

in use by Plaintiffs’ decedent Johns C. Winkler at the time of his death in that the “back

up” battery contained faulty cells and lost power prematurely. The components,

particularly the batteries and controllers that provided the source of power to the HVA

System devices, were negligently manufactured and failed to provide power to the LVAD

pump in a safe and reliable manner causing it to fail without notice to the user of the

device.        Due to defective manufacture, one of the batteries in use by Plaintiffs’ decedent

lost power and was intended to switch to a backup battery. However the back up battery

was defective in manufacture and, when the controller switched to it, there was no power

to power the device. The system was further defectively manufactured due to the failure

to warn the user that the back-up battery was totally depleted.



                                                 4
   Case 8:18-cv-00865-PX Document 63 Filed 03/05/19 Page 5 of 9



       9.    As a result of the negligent manufacture of Defendants’ product, on January

4, 2015, the LVAD device in use by Plaintiffs’ decedent John C. Winkler suddenly and

without warning lost power, without notice to Plaintiffs’ decedent John C. Winkler,

causing him to suffer a cardiac arrest and die on January 6, 2015.

                                       COUNT TWO
                                     (Failure to Warn)

       Plaintiffs incorporate the facts and allegations of Paragraphs 1-9 hereof, and for

further cause of action state:

       10.     Defendants knew or should have known that the batteries in use by patients

were defective due to faulty cells and that they could fail without sufficient notice to users

to allow for alternative power source to the LVAD to avoid serious injury or death.

       11.     Defendants failed to timely notify and warn the users of its HVA System,

including Plaintiffs’ decedent John C. Winkler, of the product defect and the potential for

serious injury or death in the event of a total loss of power to the LVAD.

       12.      As a result of Defendants’ failure to timely notify and warn Plaintiffs’

decedent of the faulty and defective batteries, the HVA System in use by Plaintiffs’

decedent suddenly and without warning lost power without notice to Plaintiffs’ decedent

John C. Winkler, causing him to suffer a cardiac arrest and die on January 6, 2015.

                                    COUNT THREE
                                  (Breach of Warranty)

       Plaintiffs incorporate the facts and allegations of Paragraphs 1-9 hereof and for

further cause of action state:



                                              5
   Case 8:18-cv-00865-PX Document 63 Filed 03/05/19 Page 6 of 9



       13.     Defendants expressly and impliedly warranted that the HVA System used

by Plaintiffs’ decedent was free from design and manufacturing defects and was fit for its

intended purpose, to provide life sustaining circulation of blood circulation of blood to

the user. Defendants knew that failure of its device would be catastrophic and fatal.

       14.     Plaintiffs’ decedent was the intended user of Defendants’ product and used

it in accordance with the instructions provided by Defendants.

       15.     Defendants breached their express and implied warranties that their

product was free from design and manufacturing defects and was fit for its intended

purpose by providing defectively manufactured batteries to operate the device.

       16.     As a result of the breach of warranty by Defendants, on January 4, 2015,

the LVAD in use by Plaintiffs’ decedent John C. Winkler suddenly and without warning

lost power without notice to Plaintiffs’ decedent John C. Winkler, causing him to suffer a

cardiac arrest and die on January 6, 2015.

                                     COUNT FOUR
                                     (Strict Liability)

       Plaintiffs incorporate the facts and allegations of Paragraphs 1-9 hereof, and for

further cause of action state:

       17.    Defendants sold the HVA System that was in use by Plaintiffs’ decedent

John C. Winkler at the time of his cardiac arrest on January 4, 2015, and he was an

intended user of the product.




                                             6
   Case 8:18-cv-00865-PX Document 63 Filed 03/05/19 Page 7 of 9



       18. The defective manufacture of the batteries supplied by Defendants rendered

the product defective and unsafe and unreasonably dangerous for use by Plaintiffs’

decedent John C. Winkler.

       19. The defendants’ HVA System that was assembled by Defendants remained

unchanged from its original design and manufacture and was in the same condition at the

time of Plaintiffs’ decedent’s injury and death.

       20. As a result of Defendants’ defectively manufactured product, John C. Winkler

suffered a cardiac arrest on January 4, 2015, and died on January 6, 2015.


                                     COUNT FIVE
                                    (Wrongful Death)

       Plaintiffs incorporate the facts and allegations of Paragraphs 1-20 hereof and for

further cause of action state:

       21.    As a direct and proximate result of the aforesaid negligent manufacture and

breach of warranty by Defendants, Plaintiffs’ decedent John C. Winkler suffered a cardiac

arrest on January 4, 2015, and died on January 6, 2015.

       22. As a direct and proximate result of the aforesaid negligent manufacture and

breach of warranty by the Defendants, and the resultant death of their father John C.

Winkler, Plaintiffs JW, Madeline Winkler, Kelly Winkler and Stephanie Laconia have

suffered and will suffer in the future sorrow, mental anguish, and loss of society,

companionship, comfort, guidance, kindly offers and advice of their father and have lost

the income, services, care and assistance that would have been provided to them by John

C. Winkler, and have been otherwise injured and damaged.

                                             7
   Case 8:18-cv-00865-PX Document 63 Filed 03/05/19 Page 8 of 9



       23.     Plaintiffs request that they be awarded damages for pecuniary loss, loss of

services, including care, attention, companionship, and society, and for the grief, solace,

sorrow and suffering occasioned by the injury and death of John C. Winkler.

       WHEREFORE, Plaintiffs Tina M. Winkler, individually and as Mother and Next

Friend of JW, Madeline Winkler, Kelly Winkler and Stephanie Laconia, Plaintiffs, claim

and demand judgment against the Defendants Medtronic, Inc., and Heartware, Inc., in an

amount in excess of Seventy Five Thousand Dollars ($75,000.00), plus interest and the

costs of these proceedings.



                                              /s/ John J. Selllinger __
                                              John J. Sellinger #05236
                                              Greenberg & Bederman, LLC
                                              1111 Bonifant Street
                                              Silver Spring, MD 20910
                                              (301) 589-2200
                                              (301) 589-9424 (fax)
                                              jsellinger@gblawyers.com

                                              Attorneys for Plaintiff




                                     JURY DEMAND


       Plaintiffs demand and a trial by jury on all issues so triable.



                                              /s/ John J. Sellinger
                                              John J. Sellinger



                                              8
  Case 8:18-cv-00865-PX Document 63 Filed 03/05/19 Page 9 of 9




                            CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 5th day of March, 2019, the foregoing document
was filed via the Court’s CM/ECF system upon

Matthew W Saxon, Esquire,
Winston & Strawn, LLP
700 K. Street,, N.W.
Washington, D.C. 20006-3871

And

Scott Ahmad, Esquire
DaWanna McCray, Esquire
Winston & Strawn, LLP
35 Wacker Drive, Chicago, IL 60601

Attorneys for Defendants.

                                         /s/ John J. Sellinger
                                         John J. Sellinger




                                         9
